From a judgment recovered by plaintiff in an action to foreclose mechanics’ liens arising out of a contract for additions and alterations to public school buildings at Hastings, N. Y., the defendant Continental Casualty Company appeals. Judgment unanimously affirmed, with costs. There is abundant proof in the record to support the decision and findings. Johnson Service Co. v. Monin, Inc. (253 N. Y. 417) is authority for the law applicable. Present — Lazansky, P. J., Hagarty, Davis, Adel and Taylor, JJ.